Case 18-14127-KHK          Doc 23      Filed 01/25/19 Entered 01/25/19 14:29:43          Desc Main
                                       Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                         )
                                               )
Galal M Abdelkader,                            )       Case No. 18-14127-KHK
                                               )       (Chapter 13)
Debtor.                                        )

                         ORDER DISMISSING CASE WITH PREJUDICE

         The Court held a hearing on January 17, 2019, on the Court’s Order to Show Cause. (Docket

No. 11). The pro se Debtor failed to appear for the hearing. For the reasons stated on the record at

the hearing, it is

         ORDERED:

          1.   This case is dismissed with prejudice to re-filing under any chapter of the Bankruptcy

               Code in this or any other court for a period of 180 days.

          2. The Debtor is advised that he has 14 days within which to note an appeal of this Order.

          3. The Clerk will mail a copy of this order or give electronic notice of its entry, to the

               parties listed below.
      Jan 25 2019
Date: ________________                                 /s/ Klinette Kindred
                                                       __________________________________
                                                       Klinette H. Kindred
                                                       United States Bankruptcy Judge

                                                       Entered on Docket: January 25, 2019

Copy mailed to:                                                Copy electronically to:

Galal M Abdelkader                                             Thomas P. Gorman
42848 Sidney PL
Ashburn, VA 20148
